Citation Nr: 1448681	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total rating based on unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in November 2013; the transcript has been associated with the record.  The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for hepatitis C

The Veteran contends that he currently suffers from hepatitis C which he sustained due to a jet injector immunization that occurred during service. 

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran's VA clinical records show several diagnoses and treatment for hepatitis C beginning in June 2006.  It appears that the Veteran was tested for hepatitis C in May 2004 and April 2005, however, the results of those tests are not of record.  Because VA and private treatment records confirm that the Veteran currently has hepatitis C, the first element of McLendon has been met with regard to that disability. 

Service treatment records do not show any complaint, diagnosis or treatment for hepatitis.  The Veteran's service treatment records, including the February 1977 enlistment physical examination report and September 1978 separation physical examination report are negative for complaints, treatment, or a diagnosis of hepatitis.  Service treatment records in August 1978 reflect that the Veteran had drug dependence.  In statements and testimony, the Veteran relayed that during service he was given inoculations with an air or jet injector.  Board Hearing Tr. at 4.  For purposes of obtaining a medical opinion the Board will accept the Veteran's lay testimony as to receiving inoculations via a jet injector.  As such, the second element of McLendon has been met. 

The record, however, contains no competent medical opinion on which to determine whether hepatitis C can be directly associated with this exposure.  According to a private treatment record dated in August 2006, Dr. Ferry indicated that the Veteran's acupuncture may be the source of the Veteran's hepatitis C.  However, the Veteran indicated that Dr. Ferry was unaware of his in-service air gun inoculations.  

In a VA Fast Letter 04-13, June 29, 2004, VA noted that a rating decision had been issued based a statement which was incorrectly ascribed to a VA physician.  The purported statement was to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The Fast Letter then identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. 

The Fast Letter concludes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

Under these circumstances, the Board finds that examination of the Veteran to obtain a medical opinion with a full discussion of all modes of transmission by a VA physician is needed to resolve the claim.

As noted above, the record reflects that the Veteran was tested for hepatitis C in 2004 and 2005.  After obtaining an appropriate release from the Veteran, request records from the appropriate medical provider(s).  38 C.F.R. § 3.159(c)(1). 

The claims folder contains treatment records dated from the Omaha VA Medical Center (VAMC) dated through August 2011.  Associate with the claims folder or Virtual VA treatment records dated from August 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


TDIU 

The Veteran's claim for a TDIU is intertwined with his claim for service connection.  The Veteran has stated that he has not worked since June 2006.  However, the Veteran is not service connected for any disability.  As such, this claim is inextricably intertwined with the pending service connection claim.  Therefore, it must also be remanded for further consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records, to include from Omaha, Nebraska VAMC related to the Veteran's treatment for his hepatitis C, generated after August 2011, and associate them with the claims file.

2.  Contact the Veteran and request he identify any private medical providers who have tested or treated him for his hepatitis C, to include testing done in May 2004 and/or April 2005.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA.  Following receipt of the required release, obtain any relevant records.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed hepatitis C.  The claims folder must be made available to the examiner.  All necessary tests and studies should be performed. 

Following examination and review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C either first manifested in service or results from an in-service risk factor.

The examiner must identify all of the Veteran's potential risk factors for contracting hepatitis C, to include whether those risk factors occurred prior to, during, or subsequent to service.  The examiner is instructed to obtain a complete history from the Veteran during examination and must also consider the following risk factors: prior surgery, acupuncture, IV drug use, and jet injector immunizations the Veteran received during service. 

To the extent possible, the examiner must explain which of the reported hepatitis risk factors is the most likely cause of the Veteran's hepatitis C. 

The examination report must include a complete rationale for all opinions expressed.  

4.  After all development has been completed, readjudicate the Veteran's claims for service connection and TDIU.  If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



